BeáRD, J.
This is a controversy over the title to a lot and the right of possession of a building-erected thereon, located in the incorporated town of Lennox. The territory within this municipality originally formed a part of the eighteenth school district of Shelby County, but was taken therefrom and legally organized into an independent corporation in the year 1896. Before the separation occurred, the lot was acquired and the building in question was erected by the predecessors in office of the complainants, who are the present school directors of the eighteenth school district, for- public school purposes, and the bill in this cause was filed to have established the right of the complainants, as such directors, to this property, and to have the Board of Education of defendant corporation, as well as the municipality, perpetually enjoined from interfering with their control over it.
We think the great weight of authority is to the effect that upon the division of a municipality, in the absence of legislative regulations, each portion will hold in severalty, for public purposes, the public property which falls within its limits. As supporting this proposition, we refer to Laramie v. Albany, 92 U. S., 315; Mt. Pleasant v. Beckwith, 100 U. S., 525; County of Chickasaw v. County of Sumner, 58 Miss., 619; Hempstead v. N. Hempstead, 2 Wend., 109; School District v. Tapley, 1 Allen (Mass.), 49; Inhabitants of Bloomfield v. Mayers, etc. (New Jersey, 1896), 33 Atl. Rep., 926; Allen v. *593Macey (Ind.), 10 N. E. Rep., 578. This view was taken by this Court in the unreportecl ease of City of Nashville v. Lawrence, decided at the December Term, 1892 (Nashville), where it was . held that valuable property acquired and used for school purposes by the school directors of a school district, situated within the limits of territory afterward and nexed by legislative Act to and becoming part of the municipality of Nashville, there being nothing to the contrary in the Act of annexation, passed under the control of that city for public purposes.
The complainants rest their claim largely on the case of Winona v. School District, determined by the Minnesota Supreme Court in January, 1889, and reported in, 3 L. R. A., 46. The question there is the same that is involved here, , and that Court, in an opinion in which. is carefully gathered and criticized many of the cases, reached an opposite con,-clusion. While conceding the ability of that opinion, and giving full force to its suggestion that .some of the cases relied upon as support for the contrary view contain simply dicta,, we. believe that sound reason and .a wise public policy require an adherence to the rule as applied in the City of Nashville v. Lawrence, supra.
“Municipal corporations are called into being in the interest of the public, and, in order that .they, nnay better subserve then; purpose,, they have , the .right, to create and control,, all the agencies ,ancl appliances essential .to the., heajth, safely, and convenience .of..the *594communities constituting them. These agencies and “ appliances, whether engine house, . . . sqhool-house, . . . hydrants, or sewers, are so distributed as to be of the most efficient service to the public. They are brought into existence to be so used. Now, when the territorial limits of a corporation are diminished by excision of a part of its territory, the power of control of the public agent over their appliances,” we think, must be restricted to the newly defined limits of the corporation, unless the Legislature does what is unusual, confers a power upon its agents to act extraterritorially. ” Inhabitants of Bloomfield v. Mayers, etc., supra.
In the present case it is evident that the property in question cannot now be used for school purposes, unless by the Board of Education, representing such uses within the limits of the new corporation, and if complainants were permitted to control it at all, it would be only on the idea of an ownership which could alone be divested by grant or by express Legislative enactment. Such theory, however, would ■ignore the fact that the title to such property is only held in trust for the public, and. that by the change of municipal conditions the cestui que trust has become that public constituting the new corporation of Lennox.
We agree that with the facility with which corporations, under the provisions of the Code, may be called into'being, injustice may sometimes be worked. This is a matter, however, for legislative correction. *595But it is impossible to make one rule for corporations thus organized, and another for those created by special grant from the Legislature. So, in adopting the general rule already announced, and making it applicable, to all municipal corporations, however created, there will be, we think, the closest adherence to legal principles and the nearest approach to j ustice.
In the present case there is no statutory provision under which complainants can claim control over this property, and it. follows- that the decree of the Chancellor establishing their right to it was erroneous, and his decree is reversed, and their bill is dismissed with costs.